Exhibit 10.1
 
AMENDMENT NO. 1 TO CONFIDENTIALITY AGREEMENT
 
AMENDMENT NO. 1 dated as of November 20, 2007 (this “Amendment”), to the
CONFIDENTIALITY AGREEMENT (the “Confidentiality Agreement”) dated as of October
12, 2007, between  IKON Office Solutions, Inc., an Ohio corporation, and Steel
Partners II, L.P.  Capitalized terms not otherwise defined herein have the
meanings ascribed thereto in the Confidentiality Agreement.
 
WHEREAS, the Parties to the Confidentiality Agreement wish to amend certain
provisions of the Confidentiality Agreement as set forth in this Amendment.
 
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.  The Parties agree that the sixth paragraph of the Confidentiality Agreement
starting with “The Interested Party further agrees…” and ending with “not
earlier than December 1, 2007” is hereby amended and replaced with the following
six paragraphs:
 
“The Interested Party further agrees that it shall not, and shall cause its
affiliates not to, prior to May 19, 2009, directly or indirectly, alone or in
concert with others or in any other manner: (1) acquire, agree to acquire, or
make any proposal to acquire any securities or assets of the Disclosing Party
(other than assets transferred in the ordinary course of its business), acquire
“beneficial ownership” (within the meaning of Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of any equity securities
of the Disclosing Party, or acquire any economic long position in voting
securities of the Disclosing Party through the purchase of any equity derivative
contract, (2) except at the specific written request of the Disclosing Party,
propose to enter into, directly or indirectly, any merger, consolidation, share
exchange, recapitalization, business combination or similar transaction
involving the Disclosing Party or any of its subsidiaries, (3) solicit proxies
or consents from shareholders of the Disclosing Party (whether or not such
solicitation is subject to Regulation 14A under the Exchange Act) or otherwise
acquire voting power with respect to any equity securities of the Disclosing
Party, (4) form, join or in any way participate in a “group” (within the meaning
of Section 13(d)(3) of the Exchange Act) with respect to any voting securities
of the Disclosing Party or any of its subsidiaries, (5) propose any person for
nomination or election as a director of the Disclosing Party or otherwise seek
to include any matter for consideration at a meeting of shareholders of the
Disclosing Party, (6) otherwise act, alone or in concert with others, to seek to
control or influence the management, the board of directors or policies of the
Disclosing Party, including by communicating with the board of directors of the
Disclosing Party, management, employees or shareholders of the Disclosing Party
to the effect that the board of directors of the Disclosing Party should engage
in a strategic transaction or recapitalization transaction or otherwise with
respect to potential material transactions or changes in corporate strategy or
corporate governance, (7) request a waiver or amendment of this paragraph,
(8) take any action that would reasonably be expected to require the Disclosing
Party to make any announcement regarding any of the foregoing, (9) disclose any
intention, plan or arrangement inconsistent with the foregoing, or (10) assist,
advise or encourage any other person in doing any of the foregoing; provided,
however, that (i) the restrictions contained in this paragraph shall not apply
to (A) any proposal by the Interested Party to acquire any securities or assets
of the Disclosing Party made to the board of directors of the Disclosing Party
only after the board has publicly announced a determination to solicit offers or
proposals for the purchase of all or a material portion of the securities or
assets of the Disclosing Party; (B) any bona fide proposal by the Interested
Party to acquire more than 25% of the Disclosing Party’s common stock (the
“Common Stock”) made to the board of directors of the Disclosing Party in
response to a public unsolicited offer or proposal by a third party unaffiliated
with the Interested Party (and not acting in concert with the Interested Party)
to acquire more than 25% of the Common Stock or more than 25% of the Disclosing
Party’s consolidated total non-current assets, unless such unsolicited offer or
proposal is publicly opposed by the Disclosing Party within 20 days of its
public disclosure; or (C) any announcement or activities of the Interested Party
in support of or in opposition to any proposal for consideration by the
shareholders of the Disclosing Party at any meeting of shareholders or by
written consent of shareholders of the Disclosing Party that has been proposed
by the board of directors or management of the Disclosing Party; and (ii) in
response to an public unsolicited offer or proposal by a third party
unaffiliated with the Interested Party (and not acting in concert with the
Interested Party), other than a current shareholder of the Disclosing Party,
to acquire more than 25% of the Common Stock or more than 25% of the Disclosing
Party’s consolidated total non-current assets or any proposal for consideration
by the shareholders of the Disclosing Party at any meeting of shareholders or by
written consent of shareholders of the Disclosing Party that has been proposed
by any third party unaffiliated with the Interested Party (and not acting in
concert with the Interested Party), other than a current shareholder of the
Disclosing Party, the Interested Party may make public statements as to whether
it is or is not in favor of such offer or proposal or as to how it intends to
vote with respect to such proposal, as applicable.
 

--------------------------------------------------------------------------------


 
Notwithstanding anything herein to the contrary, the restrictions contained in
the immediately preceding paragraph shall terminate on the earliest of
(1) November 26, 2007, if on that date the Disclosing Party has not “commenced”
(within the meaning of Rule 14d-2(a) of the Exchange Act) a Recapitalization
Transaction that consists of an equity self-tender offer in which the Disclosing
Party offered to repurchase at least $295,000,000 of the Common Stock using a
so-called “modified Dutch auction” structure with a pricing range of $13.00 to
$15.00 per share (a “Qualified Recapitalization Transaction”), (2) December 31,
2007, if on that date the Disclosing Party has not completed a Qualified
Recapitalization Transaction, unless (A) on December 31, 2007, the only
conditions to such offer that remain unsatisfied are any conditions relating to
receipt of necessary consents from existing debtholders and funding of the
Disclosing Party’s financing, and (B) the Disclosing Party reasonably believes,
and can reasonably demonstrate to the Interested Party the likelihood that, such
offer will be consummated by January 15, 2008, (3) January 15, 2008, if on that
date the Disclosing Party has not completed a Qualified Recapitalization
Transaction, (4) September 30, 2008, if between November 19, 2007 and that date
the Disclosing Party has not repurchased Common Stock with an aggregate purchase
price (including brokers’ fees and commissions) of at least $500,000,000, unless
the primary reason for the aggregate repurchases being less than $500,000,000 is
that the beneficial ownership of Common Stock by a particular shareholder (other
than State Street Bank and Trust Company) has been during such period
sufficiently high as to impair the ability of the Disclosing Party to repurchase
Common Stock without causing such shareholder to exceed 14.9% of the outstanding
Common Stock, and (5) March 31, 2008, unless by that date the Disclosing Party
has notified the Interested Party that the Disclosing Party has financing, on
terms reasonably satisfactory to the Disclosing Party, that together with cash
on hand will be sufficient to finance the repurchase by the Disclosing Party of
an additional $205,000,000 of Common Stock and (if necessary) to refinance the
Disclosing Party’s existing 7.75% Notes due 2015.  The Interested Party shall
have no obligation to tender into a Qualified Recapitalization Transaction.
 
2

--------------------------------------------------------------------------------


 
Until the termination of the restrictions in the second preceding paragraph, the
Disclosing Party shall not amend its Articles of Incorporation or Code of
Regulations to restrict the ability of its shareholders to nominate candidates
for elections as directors of the Disclosing Party.
 
As soon as practicable following the completion of a Qualified Recapitalization
Transaction, the Disclosing Party shall implement a plan for the repurchase of
shares of Common Stock with an aggregate purchase price equal to $500,000,000
less the amount purchased in the Qualified Recapitalization Transaction (the
“Repurchase Balance”).  Such repurchases may be pursuant to one or more
additional equity self-tender offers, accelerated stock repurchase programs or
open market share repurchase programs under Rule 10b-18 of the Exchange Act
(“Rule 10b-18 Programs”) or a combination thereof.   To the extent the
Disclosing Party elects to repurchase Common Stock pursuant to Rule 10b-18
Programs, after April 1, 2008, the Disclosing Party shall use commercially
reasonable best efforts to repurchase the maximum number of shares of Common
Stock allowable on a daily basis (and shall purchase at least 75% of such
maximum on a weekly basis), at the then prevailing market prices for the shares,
under the manner, timing, price and volume guidelines of Rule 10b-18(b) of the
Exchange Act.  The Disclosing Party shall not be required to repurchase Common
Stock pursuant to any Rule 10b-18 Program (1) at a price greater than $17.50 per
share (or such other limit as the Disclosing Party and the Interested Party may
agree from time to time), (2) on any trading day on which there is a substantial
market disruption, (3) if such repurchase would, in the view of counsel to the
Disclosing Party, raise a substantial risk of violation of law or non-compliance
with the terms of the Disclosing Party’s existing indebtedness or (4) if such
repurchase would result in the Interested Party or any other person (other than
State Street Bank and Trust Company) beneficially owning more than 14.9% of the
outstanding Common Stock.  To the extent the Disclosing Party suspends its
repurchase of Common Stock under any Rule 10b-18 Program, the Disclosing Party
will promptly notify the Interested Party of such suspension and specify which
subsection in the immediately preceding sentence the Disclosing Party is relying
on in suspending such repurchase.  The Disclosing Party shall notify the
Interested Party promptly after the close of trading on the last trading day of
each month during the pendency of any Rule 10b-18 Program the total number of
shares of Common Stock outstanding at the end of that month and the dollar value
of the Repurchase Balance less the aggregate purchase price of the Common Stock
repurchased by the Disclosing Party pursuant to this paragraph at the end of
that month.  For purposes of this paragraph, the allowable purchases of Common
Stock shall be determined without regard to the “however” clause in
Rule 10b-18(b)(4).
 
3

--------------------------------------------------------------------------------


 
If a tender offer that constitutes a Qualified Recapitalization Transaction
expires on or before January 15, 2008, the Disclosing Party will promptly notify
the Interested Party of the number of shares of the Common Stock to be
repurchased, the number of shares of Common Stock outstanding after such
repurchase and the pro-ration factor, if applicable, and the Interested Party
shall sell a number of shares of Common Stock sufficient to reduce the aggregate
beneficial ownership of shares of Common Stock by the Interested Party and its
affiliates to below 14.9% of the outstanding shares of Common Stock (taking into
account the consummation of the Qualified Recapitalization Transaction).  Any
sales required to be executed by the Interested Party pursuant to the
immediately preceding sentence shall be executed through the facilities of the
New York Stock Exchange no later than the close of trading on the second
complete trading day immediately following such notification (and, for purposes
of determining two complete trading days, if the notification is given prior to
9:30 a.m. (New York time) on a trading day, such trading day shall constitute
the first of the two complete trading days).
 
The Disclosing Party agrees that the next meeting of shareholders of the
Disclosing Party held for the purpose of electing directors shall not be held
prior to February 21, 2008 and that the deadline for the shareholders of the
Disclosing Party to submit to the Secretary of the Disclosing Party nominations
for the election of directors at such meeting shall be not earlier than December
1, 2007.”
 
2.  In connection with the execution of this Amendment, the Disclosing Party
shall issue a press release (the “Press Release”), substantially in the form
attached hereto as Exhibit A.  The Disclosing Party shall promptly file with the
Securities and Exchange Commission a Form 8-K disclosing the material contents
of this Amendment and including as an exhibit thereto an executed copy of this
Amendment, together with the Press Release.
 
3.  The Interested Party will be permitted, without prior notice or consultation
with the Disclosing Party and its legal counsel, to file with the Securities and
Exchange Commission an amendment to its Schedule 13D with respect to the
securities of the Disclosing Party disclosing the material contents of this
Amendment and including as an exhibit thereto an executed copy of this
Amendment.  The Interested Party may also issue its own press release with
respect to this Amendment.
 
4.  This Amendment shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York without regard to the
conflicts of laws principles thereof.  Each Party hereby consents to the
exclusive jurisdiction of any Federal court or state court located in the
Borough of Manhattan in the City of New York. Each Party hereby waives any right
to a trial by jury of any dispute arising under or relating to this Amendment.
 
4

--------------------------------------------------------------------------------


 
5.  Except as expressly set forth herein, the Confidentiality Agreement remains
in full force and effect.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment No.
1  to Confidentiality Agreement as of the date first written above.
 
 

 
IKON OFFICE SOLUTIONS, INC.
     
 
By:
/s/  Matthew J. Espe     Name:  Matthew J. Espe     Title:  Chairman and Chief
Executive Officer      

 
 

 
STEEL PARTNERS II, L.P.
        By:  Steel Partners, L.L.C., General Partner      
 
By:
/s/  Warren Lichtenstein     Name:  Warren Lichtenstein     Title:  Managing
Member      

 
 
 
 
 
5

--------------------------------------------------------------------------------

 